Citation Nr: 0203129	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-09 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
surgical removal of a varicocele of the left testicle and a 
hydrocele of the right testicle.

(The claims of entitlement to service connection for a 
disability manifested by low back pain, a disability 
manifested by right elbow pain, a disability manifested by 
left elbow pain, and a disability manifested by right knee 
pain will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1998 to 
June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO granted service connection for residuals of 
surgical removal of a varicocele of the left testicle and a 
hydrocele of the right testicle and assigned a combined non-
compensable rating under Diagnostic Code (DC) 7529.  See 
38 C.F.R. § 4.115b, DC 7529 (2001).  In the same decision, 
the RO denied service connection for (1) low back pain, (2) 
right elbow pain, (3) left elbow pain and (4) right knee 
pain.  The veteran filed a notice of disagreement in August 
2001 and a statement of the case (SOC) was issued in 
September 2001.  The veteran submitted a substantive appeal 
in November 2001, with no hearing requested.

The Board is undertaking additional development on the issues 
of service connection for a disability manifested by low back 
pain, a disability manifested by right elbow pain, a 
disability manifested by left elbow pain, and a disability 
manifested by right knee pain pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected surgical removal of a 
varicocele of the left testicle is manifested only by a 
superficial scar and with tenderness on objective 
demonstration at the base of the testicle.

3.  The veteran's service-connected surgical removal of a 
hydrocele of the right testicle is not manifested by any 
objective evidence of disability; the scar is well healed and 
there is no tenderness of the testicle. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
10 percent since service connection was granted for residuals 
of surgical removal of a varicocele of the left testicle have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7529, 7803, 7804 (2001); 66 Fed. Reg. 45, 620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The criteria for the assignment of a separate compensable 
rating for residuals of surgical removal of a hydrocele of 
the right testicle have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7529, 7803, 7804 
(2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate the discovery of a hydrocele 
and varicocele of the right and left testicle, respectively, 
by February 2000 ultrasound test.  The veteran was 
subsequently referred for evaluation and for surgical removal 
of the hydrocele and varicocele.

In June 2001, the RO provided the veteran a VA genitourinary 
examination.  The physical examination revealed two well-
healed scars, approximately an inch and a half long, in the 
upper medial aspect of both groins.  The examiner noted a 
moderate of physical impairment based on tenderness on 
palpation, residual to recent surgery.  The examiner opined 
that the impairment would be fully abated within several 
months.  The testicles were normal, without tenderness on 
palpation.  The examiner noted no recurrence of the 
varicocele or hydrocele.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where 
the claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, as here, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson v. West 12 Vet. App 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

The veteran's residuals of surgical removal of a varicocele 
of the left testicle and a hydrocele of the right testicle 
have been rated under 38 C.F.R. § 4.115b, DC 7529 (benign 
neoplasms of the genitourinary system).  This code provides 
that benign neoplasms will be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  

Sec. 4.115a  Ratings of the genitourinary system--
dysfunctions.

    Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a 
combination of these.  The following section provides 
descriptions of 
various levels of disability in each of these symptom areas.  
Where 
diagnostic codes refer the decisionmaker to these specific 
areas of 
dysfunction, only the predominant area of dysfunction shall 
be 
considered for rating purposes.  Since the areas of 
dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, 
specific diagnoses may include a description of symptoms 
assigned to 
that diagnosis.

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary      
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially cardiovascular                                 
100
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,          
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of exertion                                                              
80
  Constant albuminuria with some edema; or, definite decrease 
in      
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic code 7101                                        
60
  Albumin constant or recurring with hyaline and granular 
casts 
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 7101                                                                                    
30
  Albumin and casts with history of acute nephritis; or,
   hypertension non-compensable under diagnostic code 7101       
0
Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent       
   materials which must be changed more than 4 times per day    
60
  Requiring the wearing of absorbent materials which must be          
   changed 2 to 4 times per day                                                      
40
  Requiring the wearing of absorbent materials which must be          
   changed less than 2 times per day                                              
20
Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to       
   void five or more times per night                                               
40
  Daytime voiding interval between one and two hours, or;             
   awakening to void three to four times per night.                       
20
  Daytime voiding interval between two and three hours, or;           
   awakening to void two times per night                                      
10
Obstructed voiding:
  Urinary retention requiring intermittent or continuous              
   catheterization                                                                            
30
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or
   combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to
     obstruction.
    4. Stricture disease requiring periodic dilatation every 
2        
     to 3 months                                                                                 
10
  Obstructive symptomatology with or without stricture 
disease         
   requiring dilatation 1 to 2 times per year                                       
0
Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent   
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive management                               
30
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or        
   requiring intermittent intensive management                              
10

38 C.F.R. Part 4, § 4.115a.

In April 2001, the veteran had surgery to remove a left 
varicocele and a right hydrocele.  The physical examination 
postservice showed no recurrence of either condition.  The 
only residual noted was slight tenderness to palpation of the 
base of the scrotum resulting from the removal of the left 
varicocele.  In view of the absence of renal or voiding 
dysfunction attributable to the residuals of the removal of 
the varicocele and hydrocele, the Board finds that a 
compensable evaluation under the provisions above is not 
appropriate for either the varicocele or hydrocele.

However, the Board finds that a compensable evaluation is 
warranted for the tenderness of the left testicle noted by 
the examiner as analogous to a tender scar under Diagnostic 
Code 7804.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
("[T]he [Board] must weigh the evidence and make an informed 
choice as to which diagnostic code provides the most 
appropriate method for rating the veteran's disability.")  
Under DC 7804, superficial scars that are painful and tender 
on objective demonstration are evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804.  As tenderness of the 
base of the left testicle was observed during the June 2001 
VA examination, the Board finds that the criteria for a 
rating of 10 percent for the varicocele are met.  Id.  A 
higher rating is not available under DC 7804.  

The Board has reviewed the closely related condition 
represented by DC 7803, pertaining to superficial scars that 
are poor nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803.  However, DC 7803 does not provide for a 
rating greater than 10 percent.  In addition, a separate 
rating cannot be assigned for residuals of the post operative 
hydrocele of the right testicle as no residuals for which a 
compensable evaluation may be assigned were demonstrated on 
examination.  In particular, no genitourinary dysfunction 
related to this condition was noted or complained of, and 
there was no objective evidence of tenderness of the right 
testicle or any scar related to surgery.

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  The Board finds that a 10 percent rating may 
be assigned from the grant of service connection as the 
manifestations warranting such rating were found on initial 
VA examination.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has redefined the duty to assist the veteran regarding his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Veterans Claims Assistance Act of 2000 revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The new law also provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

The Board determines that, on the issue of an initial 
compensable rating, no further assistance is warranted 
pursuant to the Veterans Claims Assistance Act of 2000.  By 
virtue of the SOC issued during the pendency of the appeal, 
the veteran and his representative were provided notice of 
the information necessary to substantiate his claim for a 
higher initial rating.  In addition, the RO fully developed 
the claim by obtaining complete service medical records and 
providing a VA medical examination.  


ORDER

Entitlement to an initial rating of 10 percent for residuals 
of surgical removal of a varicocele of the left testicle 
under DC 7804 is granted from the date service connection was 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to a compensable rating for residuals of surgical 
removal of a hydrocele of the right testicle is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

